
	

113 SRES 198 IS: Expressing the sense of the Senate that the Government of the Russian Federation should turn over Edward Snowden to United States authorities, and for other purposes.
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 198
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Graham (for himself
			 and Mr. Schumer) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Government of the Russian Federation should turn over Edward Snowden to United
		  States authorities, and for other purposes.
	
	
		Whereas Edward Snowden leaked classified information to
			 various sources including the Guardian and the Washington Post;
		Whereas Mr. Snowden fled the United States to Hong Kong on
			 May 20, 2013, with multiple laptops containing highly classified
			 information;
		Whereas, on June 5, 2013, the press reported classified
			 information relating to the national security of the United States;
		Whereas Mr. Snowden's actions have compromised the
			 national security of the United States;
		Whereas, on June 9, 2013, Mr. Snowden publicly stated,
			 I have no intention of hiding who I am because I know I have done
			 nothing wrong.;
		Whereas, on June 23, 2013, Mr. Snowden departed Hong Kong
			 en route to Moscow, Russia;
		Whereas Mr. Snowden has been staying on Russian territory
			 in the Sheremetyevo Airport since his arrival;
		Whereas the Sheremetyevo Airport is part of the sovereign
			 territory of the Russian Federation;
		Whereas, on June 14, 2013, the United States Government
			 filed a criminal complaint against Edward Snowden for charges under section 641
			 (relating to theft of Government property), section 793(d) (relating to
			 unauthorized communication of national defense information), and section
			 798(a)(3) (relating to the willful communication of classified communications
			 intelligence information to an unauthorized person) of title 18, United States
			 Code;
		Whereas Mr. Snowden has stated his intentions to continue
			 to leak classified information and poses a continuing threat to the security of
			 the United States;
		Whereas Mr. Snowden has applied for asylum in at least 21
			 countries, including a number of countries with some of the worst human rights
			 records, including the Russian Federation, Cuba, Venezuela, Nicaragua, Bolivia,
			 and Ecuador;
		Whereas, on July 16, 2013, Mr. Snowden applied for
			 temporary asylum in the Russian Federation in order to facilitate his transit
			 to Latin America;
		Whereas the Department of State Human Rights Report for
			 2012 cites the Russian Federation’s restrictions on civil liberties and the
			 denial of due process, allegations of torture and excessive force by law
			 enforcement officials; life-threatening prison conditions; interference in the
			 judiciary and the right to a fair trial; abridgement of the right to privacy;
			 restrictions on minority religions; widespread corruption; societal and
			 official intimidation of civil society and labor activists; limitations on the
			 rights of workers; trafficking in persons; and attacks on migrants and select
			 religious and ethnic minorities;
		Whereas, on July 6, 2013, President of Venezuela Nicolas
			 Maduro offered asylum to Snowden, stating, In the name of America’s
			 dignity … I have decided to offer humanitarian asylum to Edward
			 Snowden.;
		Whereas the Department of State Human Rights Report for
			 2012 cites the Government of Venezuela for corruption, inefficiency, and
			 politicization in the judicial system; government actions to impede freedom of
			 expression; harsh and life-threatening prison conditions; government use of the
			 judiciary to intimidate and selectively prosecute political, union, business,
			 and civil society leaders who were critical of government policies or actions;
			 government harassment and intimidation of privately owned television stations,
			 other media outlets, and journalists throughout the year, using threats, fines,
			 property seizures, targeted regulations, and criminal investigations and
			 prosecutions; and failure to provide for due process rights, physical safety,
			 and humane conditions for inmates, which contributed to widespread violence,
			 riots, injuries, and deaths in prisons;
		Whereas, on June 25, 2013, President of Russia Vladmir
			 Putin stated that the Russian Federation would never extradite Edward Snowden
			 to the United States;
		Whereas, on July 16, 2013, White House spokesman Jay
			 Carney stated that Mr. Snowden should be expelled from the Russian Federation
			 and returned to the United States to face trial, stating, He is not a
			 human rights activist, he is not a dissident. He is accused of leaking
			 classified information.; and
		Whereas, on July 16, 2013, President Putin stated that Mr.
			 Snowden came to our territory without invitation, we did not invite
			 him and that [we] have certain relations with the United States
			 and we don't want [Snowden] to damage our ties: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Government of
			 the Russian Federation’s continued willingness to provide shelter to Edward
			 Snowden is negatively impacting bilateral relations with the United
			 States;
			(2)the Government of
			 the Russian Federation should immediately turn Edward Snowden over to the
			 appropriate United States authorities so he can stand trial in the United
			 States;
			(3)the President
			 should consider options, including recommending a different location for the
			 September 2013 G20 summit in St. Petersburg, Russia, should the Russian
			 Federation continue to allow shelter for Mr. Snowden; and
			(4)the United States
			 Government should consider all economic and diplomatic options when pursuing
			 Mr. Snowden.
			
